Title: To James Madison from Domingo Alveto, 1 December 1808
From: Alveto, Domingo
To: Madison, James



Sir, 
Philada. 1st. December 1808

The unpleasant Situation in which I find myself compells to have recourse to you in the hopes that you will relieve me if you can possibly do it without injuring the laws or interests of the United States.  As I am Sensible that your time must be very precious I will be as brief as I can in Stating my case.
I arrived about a year ago in this Country from Montevideo for Settling my own and other persons concerns to a considerable amount.  Having in a few months after my Arrival terminated all the business that had called me out of my native country, I had nothing further to wish than to find an opportunity of returning home: But the embargo laid by Congress was an obstacle to which I chearfully Submitted, in the hopes that it would be only a momentary Measure.  I would Still continue to wait with the Same resignation for its cessassion, were I not forced by the most  powerfull reasons to use all the means in my power for obtaining relief and thereby clearing myself from the charges of indifference which might be laid against me by the persons who have entrusted me with their concerns.  To you, Sir, who are So well acquainted with the ties that bind men to Society I leave to think what must be my Situation, when I am Separated from my familly & friends, And my interests materially injured by So long and So unexpected an absence.  I cherish the hopes that tell me that you will condescend to take in consideration my particular case, and that finding it a Just cause for deviating from the Severity of the laws, you will grant me the permissions of chartering or purchasing a vessel for the Sole purpose of carrying me and a few of my fellow Citizens either to Monte Video or a port in the Brazils.  I am very respectfully Sir, Your most obt. & most hl. Servant

Domingo Alveto

